DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the closest prior art is considered to be US 3504618 to Rosner (“Rosner”) which discloses:
a wall port cover 10 for a wall port 12 comprising:
a lower face (the area defined by perimeter where flange 18 and 20 meet);
a flange 18 extending outwardly from the lower face;
upstanding walls 20 extending upwardly from the flange to engage an inside surface of the wall port and comprising openings 58; and
an engaging means comprising:
an engaging means control having a head 42 at a first end located below and exposed to the lower face of the wall port cover;
at least one arm 52 extending from the engaging means control; and
a limiting means 38 coupled to the arm for contracting and relaxing the arms of the engaging means control;
wherein the head 42 is rotatable in at least two directions such that when the head is rotated in a first direction, the at least one arm extends from the engaging means control to be in an extended position (Fig. 3) and when the head is rotated in a second direction, the at least one arm retracts from the engaging means control to be in a retracted position (Fig. 2); and
wherein the at least one arm in the extended position passes through and extends beyond the openings 58 of the upstanding walls and the at least one arm in the retracted position stays within the upstanding walls of the wall port cover.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Rosner such that: the engaging means control further comprises an upper end connected to the top surface of the central space to retain the engaging means control within the central space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        8/30/2022